DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on February 14, 2022 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Twelve (12) sheets of drawings were filed on February 1, 2022 and have been considered by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,788,641 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. Patent No. 10,788,641 B2 at least disclose or suggest all of the limitations of claims 1-13 and 15-20 of the present application.
Regarding claim 1; claims 1-15 of U.S. Patent No. 10,788,641 B2 define an optical fiber termination system (see claim 1, column 17, line 5), comprising: 
a housing defining an interior region having a mounting surface configured to define a receptacle (see claim 1, column 17, lines 6-8; claim 13 and claim 14);
an axle configured to removably attach to the receptacle (see claim 1, column 17, line 12); 
a spool configured to be rotatingly disposed on the axle (see claim 1, column 17, line 14), the spool including: 
a first flange proximal to the mounting surface when the spool is disposed on the axle (see claim 1, column 17, lines 16-17), 
a removable second flange distal to the mounting surface when the spool is disposed on the axle (see claim 1, column 17, lines 18-19), and 
a drum portion coupled between the first flange and the second flange (see claim 1, column 17, lines 20-21); 
wherein the drum portion is configured to support a coiled fiber optic cable such that the fiber optic cable can be dispensed as the spool rotates on the axle (see claim 1, column 17, lines 32-34); and 
wherein the second flange is configured to be removable from the drum portion such that an undispensed coil of the fiber optic cable can be removed from the spool (see claim 2 of U.S. Patent No. 10,788,641 B2).  
Regarding claim 2; see claim 2 of U.S. Patent No. 10,788,641 B2.
Regarding claim 3; see claim 3 of U.S. Patent No. 10,788,641 B2.
Regarding claim 4; see claim 13 of U.S. Patent No. 10,788,641 B2.
Regarding claim 5; see claim 4 of U.S. Patent No. 10,788,641 B2.
Regarding claim 6; see claim 5 of U.S. Patent No. 10,788,641 B2.
Regarding claim 7; see claim 6 of U.S. Patent No. 10,788,641 B2.
Regarding claim 8; see claim 7 of U.S. Patent No. 10,788,641 B2.
Regarding claim 9; see claim 8 of U.S. Patent No. 10,788,641 B2.
Regarding claim 10; see claim 10 of U.S. Patent No. 10,788,641 B2.
Regarding claim 11; see claim 11 of U.S. Patent No. 10,788,641 B2.
Regarding claim 12; see claim 12 of U.S. Patent No. 10,788,641 B2.
Regarding claim 13; see claim 14 of U.S. Patent No. 10,788,641 B2.
Regarding claim 15; claims 1-15 of U.S. Patent No. 10,788,641 B2 define a method of dispensing optical fiber from an enclosure (see claim 16, column 18, lines 62-63), comprising: 
removably mounting an axle to a mounting surface of an enclosure (see claim 16, column 19, lines 5-6); 
disposing a spool on the axle (see claim 16, column 19, line 7), 
wherein a fiber optic cable is coiled around a drum portion of the spool and retained thereon by a first flange proximal to the mounting surface and a removable second flange distal to the mounting surface (see claim 16, column 19, lines 13-17) ; 
removably securing the spool on the axle (see claim 16, column 19, line 18); 
dispensing a desired length of the fiber optic cable from the spool thereby leaving a slack coil comprising a length of the fiber optic cable remaining on the spool (see claim 16, column 19, lines 19-21); 
removing the second flange from the spool (see claim 16, column 19, line 22); 
removing the slack coil from the spool without unwrapping the slack coil (see claim 16, column 19, lines 23-24); 
storing the slack coil within a first interior region of the enclosure (see claim 16, column 19, lines 25-26); 
removing the spool from the axle (see claim 16, column 19, line 27); and 
removing the axle from the mounting surface of the interior region of the enclosure (see claim 16, column 20, lines 1-2).  
Regarding claim 16; see claim 17 of U.S. Patent No. 10,788,641 B2.
Regarding claim 17; see claim 18 of U.S. Patent No. 10,788,641 B2.
Regarding claim 18; see claim 19 of U.S. Patent No. 10,788,641 B2.
Regarding claim 19; see claim 20 of U.S. Patent No. 10,788,641 B2.
Regarding claim 20; see claim 21 of U.S. Patent No. 10,788,641 B2.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,237,349 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 11,237,349 B2 at least disclose or suggest all of the limitations of claims 1-13 of the present application.
Regarding claim 1; claims 1-15 of U.S. Patent No. 11,237,349 B2 define an optical fiber termination system (see claim 1, column 17, line 5), comprising: 
a housing defining an interior region having a mounting surface configured to define a receptacle (see claim 1, column 17, lines 6-9);
an axle configured to removably attach to the receptacle (see claim 1, column 17, line 13); 
a spool configured to be rotatingly disposed on the axle (see claim 1, column 17, lines 14-15), the spool including: 
a first flange proximal to the mounting surface when the spool is disposed on the axle (see claim 1, column 17, line 16, and claim 2, column 17, lines 27-29), 
a removable second flange distal to the mounting surface when the spool is disposed on the axle (see claim 1, column 17, line 17; claim 2, column 17, lines 29-31; and claim 3, column 17, line 50), and 
a drum portion coupled between the first flange and the second flange (see claim 1, column 17, lines 18-19); 
wherein the drum portion is configured to support a coiled fiber optic cable such that the fiber optic cable can be dispensed as the spool rotates on the axle (see claim 3, column 17, lines 47-49); and 
wherein the second flange is configured to be removable from the drum portion such that an undispensed coil of the fiber optic cable can be removed from the spool (see claim 3, column 17, lines 50-52).  
Regarding claim 2; see claim 1, column 17, line 8, and claim 3, column 17, lines 57-58 of U.S. Patent No. 11,237,349 B2.
Regarding claim 3; see claim 9 of U.S. Patent No. 11,237,349 B2.
Regarding claim 4; see claim 18 of U.S. Patent No. 11,237,349 B2.
Regarding claim 5; see claim 10 of U.S. Patent No. 11,237,349 B2.
Regarding claim 6; see claim 1, column 17, lines 20-21 of U.S. Patent No. 11,237,349 B2.
Regarding claim 7; see claim 11 of U.S. Patent No. 11,237,349 B2.
Regarding claim 8; see claim 12 of U.S. Patent No. 11,237,349 B2.
Regarding claim 9; see claims 13 and 14 of U.S. Patent No. 11,237,349 B2.
Regarding claim 10; see claim 15 of U.S. Patent No. 11,237,349 B2.
Regarding claim 11; see claim 16 of U.S. Patent No. 11,237,349 B2.
Regarding claim 12; see claim 17 of U.S. Patent No. 11,237,349 B2.
Regarding claim 13; see claim 19 of U.S. Patent No. 11,237,349 B2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2012/0025005 A1).
Regarding claim 14; Smith et al. discloses a telecommunications cable dispensing system (see Figures 1-15) comprising: 
an axle (300; see Figure 15) configured to be removably mounted to a mounting surface of a terminal (terminal system 200, including terminal 202 and mounting bracket 210, wherein the axel 300 is removably mounted via intervening elements as illustrated), the axle including a proximal end configured to be received by the mounting surface (via the intervening structure illustrated in the figures), and a distal end distal from the mounting surface in a mounted configuration (see Figure 12 and 15); 
a cable spool (10, 12) configured to be removably disposed on the axle in the mounted configuration, the cable spool including 
a first flange (16) proximal to the mounting surface in the mounted configuration, 
a drum  (74) portion coupled to the first flange (16), and 
a second flange (18) removably coupled to the drum portion (74) opposite the first flange (16); and 
a retention device (76) configured to removably retain the cable spool on the axle;
wherein the cable spool (10, 12) is configured to dispense a fiber optic cable (14) as the spool rotates on the axle; and 
wherein an undispensed coil of the fiber optic cable (14; the coil is secured with ties 116 or 222 in Figures 10 or 13) can be removed from the spool in the removably mounted configuration without unwrapping the coil.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-13, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2012/0025005 A1) in view of Simoes et al. (US 6,483,033 B1).
Regarding claim 1; an optical fiber termination system (tray, drawer, wall box, drop terminal, optical fiber equipment, etc.; see paragraphs 64 and 65), comprising: 
a housing defining an interior region (the examiner notes that trays, drawers, wall boxes and drop terminals inherently include a housing with an interior region); 
an axle (300; see Figure 15); 
a spool  (10, 12; see Figures 1-10 and 15) configured to be rotatingly disposed on the axle (300), the spool including: 
a first flange (18) proximal to the mounting surface (the mounting surface may be defined as the base of the axle 300 in Figure 15) when the spool (10, 12) is disposed on the axle (300), 
a removable second flange (16) distal to the mounting surface when the spool (10, 12) is disposed on the axle (300), and 
a drum portion (74) coupled between the first flange (18) and the second flange (16); 
wherein the drum portion (74) is configured to support a coiled fiber optic cable (14) such that the fiber optic cable can be dispensed as the spool rotates on the axle (see paragraphs 58-60); and 
wherein the second flange (16) is configured to be removable (see paragraph 62) from the drum portion (74) such that an undispensed coil of the fiber optic cable (14) can be removed from the spool (10, 12; see paragraphs 61-65).  
Smith et al. does not specifically disclose a mounting surface defining a receptacle and an axle configured to removably attach to the receptacle.  
Simoes et al. teaches that the mounting surface may include multiple interior regions, wherein these regions defined a receptacle, and wherein an axle is configured to be removably attached to the receptacle (mounting plates are known to be removably attachable with bolts and screws as is standard in the art) within the interior of enclosures that facilitate installation and deployment of the optical fiber therein (see the abstract and Figure 8), thus, one of ordinary skill in the art would have found it obvious for the mounting surface to be a receptacle and for the axle base plate to be configured to removably attach to the receptacle any desired region of the enclosure that facilitates easy installation and deployment of the optical fiber (14) of Smith et al., since it appears that no novel or unexpected results would occur from removably placing the axle (300) and spool (10,12) assembly of Smith at any suitable location to form a receptacle within an enclosure to make deployment of the fiber (14) therein easy.
Regarding claim 2; Smith et al. discloses a cable storage portion configured to receive the undispensed coil of the fiber optic cable (this is inherent since undispensed coil is stored with the fiber equipment; see paragraph 64).  
Regarding claim 10; Smith et al. discloses removing the undispensed coil of the fiber optic cable (14) from the spool (10, 12) is performed without unwrapping the coil from the drum portion (74) of the spool (10, 12; see paragraphs 61-63 of Smith et al.).  
Regarding claim 11; Smith et al. discloses removing the undispensed coil of the fiber optic cable (14) from the spool  (10, 12) is performed by translating the undispensed coil outwardly from the mounting surface (see Figure 10, the coil is translated outwardly from the mounting surface, wherein flange 18 and/or 20 is closer to the mounting surface).  
Regarding claim 12; Smith et al. that the drum portion includes a hub (76) and an outer cable-mounting surface (surface of 74), wherein the hub (76) includes an inner axle-mounting portion configured to provide a bearing surface for the axle (74).  
Regarding claim 13; Simoes teaches that the mounting surface of the housing is in the interior of the housing for optimally positioning reels (24) for easy installing of the optical fiber within a housing, and thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a mounting surface of the housing in an interior of the housing to position the spools (10, 12) of Smith et al. for easy cable installation within the housing.
Regarding claim 15; Smith et al. discloses a method of dispensing optical fiber (14) from an enclosure (tray, drawer, wall box, drop terminal, or fiber optic equipment of a fiber optic network; see paragraphs 64 and 65), comprising:  
disposing a spool (10, 12; see Figures 1-10) on an axle (300; see Figure 15), wherein a fiber optic cable (14) is coiled around a drum portion (74) of the spool (10, 12) and retained thereon by a first flange (18) proximal to a mounting surface and a removable second flange (16) distal to the mounting surface (wherein the mounting surface is the surface to which the base of axle 300 is attached; see paragraph 58);
removably securing the spool (10, 12) on the axle (300); 
dispensing a desired length of the fiber optic cable (14) from the spool (10, 12) thereby leaving a slack coil comprising a length of the fiber optic cable (14) remaining on the spool (10, 12; see paragraphs 59-60); 
removing the second flange (16; see Figure 10) from the spool (10,12; see paragraphs 61-65); 
removing the slack coil (the slack coil is held by cable ties 116) from the spool without unwrapping the slack coil (see paragraphs 61-64 and Figure 10); 
storing the slack coil within a first interior region of the enclosure (see paragraph 64).  
Smith et al. does not specifically disclose:
removably mounting an axle to a mounting surface of an enclosure;
removing the spool from the axle; and 
removing the axle from the mounting surface of the interior region of the enclosure.
Simoes et al. teaches that optical fiber cables are wrapped around spools (reels) that have features for removable attachment to cabinets, wherein the spools (reels) are removably mounted to the cabinet at locations chosen to facilitate neat cable dressing (see the abstract).  Spools (reels 24) are illustrated as being removably mounted at various locations with an optical fiber equipment assembly.
Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to removably mount the axle (300 of Smith et al.) to a mount surface of the desired enclosure (tray, drawer, wall box, drop terminal, or fiber optic equipment of a fiber optic network; see paragraphs 64 and 65 of Smith et al.), to removably attach the spool (10,12) to the axel (300), and to remove the spool from the axle after the cable (14) including a coiled slack portion has been placed within the desired enclosure (see paragraph 64 of Smith et al.), and to remove the axle (300) from the mounting surface of an interior region of the enclosure for the purpose of removably attaching the spool assembly including the spool (10, 12) and axle (300) of Smith et al. to a location within the desired enclosure that facilitates easy deployment of the optical fiber (14) therein to the equipment within the enclosure.
Regarding claim 16; Simoes et al. teaches that the mounting surface may include multiple interior regions within the interior of enclosures that facilitate installation and deployment of the optical fiber therein (see the abstract and Figure 8), thus, one of ordinary skill in the art would have found it obvious for the mounting surface of the enclosure to be in any desired region of the enclosure that facilitates easy installation and deployment of the optical fiber (14) of Smith et al., including a second interior region of the enclosure, since it appears that no novel or unexpected results would occur from removably placing the axle (300) and spool (10,12) assembly of Smith at any suitable location within an enclosure to make deployment of the fiber (14) therein easy.  
Regarding claim 19; Smith et al. teaches that removing the slack coil from the spool comprises radially inwardly collapsing the drum portion or comprises translating the slack coil outwardly from the mounting surface (see Figure 10, the slack coil is translated outwardly from the mounting surface, wherein flange 18 and/or 20 is closer to the mounting surface).  

Claims 6-9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2012/0025005 A1) in view of Simoes et al. (US 6,483,033 B1), and further in view of Hendrickson et al. (US 7,748,660 B2).
Regarding claims 6 and 18; Hendrickson et al. further teaches that removably securing the spool (60) on the axle (16) comprises removably mounting a retention device (the retention device including compression elements 19 and cap mechanism 20) to an end of the axle (16) distal to the mounting surface (14).  Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further removably secure the spool (10/12) of Smith et al. with a retention device to an end of the axle distal to the mounting surface for the purpose of retaining the spool while it’s in use.  
Regarding claim 7; compression elements (19 of Hendrickson et al.) adjustably provide drag to a spool secured with the compression elements.
Regarding claim 8; the retention device (cap mechanism 20 of Hendrickson et al.) is configured to removably attach the axle without the use of a tool.
Regarding claims 9 and 17; Smith et al. does not disclose the details of the axle assembly (300) wherein removably mounting the axle comprises rotating the axle relative to an axle-coupling structure to engage a locking structure or comprises engaging threads on the axle with threads on an axle-coupling structure.  Hendrickson et al. teaches that a hollowing cylindrical axle (stud 16) may be attached to a mounting base (14) by threading it’s bottom end onto or off of an axle-coupling structure (mating standoff; see Figures 7 and 8, and column 4, lines 46-56), wherein a spool (60) is removably attached to the axle.  Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide use an axle that comprises engaging threads on the axle with threads on an axle-coupling structure for the purpose of using an axle that may removably be attached to desired optical fiber equipment in a known manner as the axle (300) of Smith et al.

Claims 3, 4, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2012/0025005 A1) in view of Simoes et al. (US 6,483,033 B1), and further in view of Petrunia (US 5,212,761).
	Regarding claims 3 and 20; Smith et al. does not disclose the details of how the coil is stored within the fiber optic equipment, but does teach that the coil may be stored within the fiber optic equipment which may include trays, drawers, wall boxes, drop terminals, etc.; see paragraphs 64 and 65).  Petrunia discloses a fiber optic module with slack coil stored within the interior region of the enclosure (housing 15; see Figure 2), wherein the slack coil is held with radially symmetrically arranged storage clips (27).  Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to store the coil within the interior fiber optic equipment such that the coil is held by radially symmetrically arranged storage clips for the purpose of securing the coil in a known matter with a minimum bend radius to prevent damage to the optical fiber while allowing access to the coil of fiber when needed.
	Regarding claim 4; the cable storage portion of Petrunia is in the interior portion of the housing (see Figure 2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2012/0025005 A1) in view of Simoes et al. (US 6,483,033 B1), and further in view of Abby et al. (US 2016/0061354 A1) and Smith et al. (US 7,083,051 B2; hereafter Smith et al. ‘051).
	Regarding claim 5; Smith et al. does not disclose that the axle is configured to removably attach to the receptacle without the use of a tool.  However, it’s known in the art that axles may be attached to cable management assemblies by providing coupling portions that may be inserted within mounting holes and rotated into a position where the elements are retained (see for example; Figures 10 and 11 of Abbey et al.) or by pin portions that may be inserted into mounting holes provided (see for example; see Figures 3 and 4 of Smith et al. ‘051), wherein each of these well-known arrangements do not require use of tool.  Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a well-known method to removably attach the axle (300) of Smith et al. to the receptacle (inside mounting location as suggested by the teachings of Simoes et al.) within the use of a tool for the purpose of simplifying the attachment process by using well-known means of attachment of prior art that do not involve the use of tools.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hirafune et al. (JP 06-183649) discloses a spool (drum) for which a bundle of optical fibers wound around the spool (drum) can be removed (see the abstract);
de los Santos Campos et al. (US 9,329,352 B2) illustrates coils of slack fiber within a housing and held by radial, symmetrically disposed clamps (see Figure 7);
Srutkowski et al. (US 2011/0293234 A1) discloses coils of slack fiber held by radially disposed clips (26); and
Van Baelen et al. (US 2017/0123175 A1) discloses a cable distribution system with cable slack storage regions (128 in Figure 2, 326 in Figure 23).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874